Citation Nr: 0736189	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for costochondritis of 
the ribs.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to hepatitis C.

5.  Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to hepatitis C.

6.  Entitlement to service connection for anemia, to include 
as secondary to hepatitis C.

7.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2007, the veteran had been scheduled to appear at a 
personal hearing before a Veterans Law Judge at the RO.  
However, by letter dated earlier in July 2007, he indicated 
his desire to have his hearing request withdrawn.

The issues of service connection for a low back disorder, 
costochondritis of the ribs, and a psychiatric disorder, to 
include as secondary to hepatitis C, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Hepatitis C, a bilateral eye disorder, anemia, and 
rheumatoid arthritis were not manifest during service.

2.  Hepatitis C was not identified until 2002, and a 
bilateral eye disorder, anemia, and rheumatoid arthritis were 
not noted until 2003. 

3.  Hepatitis C, a bilateral eye disorder, anemia, and 
rheumatoid arthritis are unrelated to service.

4.  A bilateral eye disorder, anemia, and rheumatoid 
arthritis are not the result of a service-connected disease 
or injury.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A bilateral eye disorder was not incurred in or 
aggravated by the veteran's period of active duty; nor is it 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

3.  Anemia was not incurred in or aggravated by the veteran's 
period of active duty; nor is it proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).

4.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's period of active duty; nor is it proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In December 2003, prior to the initial adjudication of the 
veteran's service connection claims, he was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told what information that he needed to 
provide, and was information and evidence that VA would 
attempt to obtain.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claims, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed conditions.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The veteran's relevant service, VA, and private medical 
treatment records have been obtained, as discussed below.  It 
is noted that in the VA outpatient treatment records of the 
veteran dated from June 2004 to January 2005, the veteran 
indicated that he had applied for Social Security 
Administration disability benefits.  However, he did not 
indicate that the benefit had been granted or suggest that 
the disability benefits were for any disability that is 
currently being adjudicated by the Board.  As such, the Board 
finds no basis to obtain records from the Social Security 
Administration.  Further, there is no indication of any 
additional relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
discussed below, the claim is being denied on the basis that 
no competent medical evidence has been submitted which links 
any currently asserted disorder to the veteran's active 
service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  

The veteran has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the veteran under the VCAA, does not contain 
competent evidence to suggest that the veteran has current 
hepatitis C, bilateral eye disorder, anemia, and rheumatoid 
arthritis that are related to his active service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection for arthritis, primary anemia, and 
cirrhosis of the liver may be established based upon a legal 
"presumption" by showing that either had become manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Congenital or development defects and refractive error of the 
eye are not diseases or injuries within the meaning of 38 
C.F.R. § 3.303(c) (2007).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.



Hepatitis C

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
November 2003, the veteran asserted that he developed 
hepatitis C during service from shots given by air gun in the 
early 1980's.  

The veteran's service medical records do not include any 
medical findings or abnormal studies indicative of hepatitis, 
and do not document any of the veteran's reported risk 
factors for hepatitis.  

Subsequent to service, a Florida Department of Health, 
Hepatitis B & C Assessment Form, dated in October 2002, shows 
that the veteran indicated he had never had hepatitis and had 
never been told that he had tested positive for hepatitis.  
He also indicated that he had never had a blood transfusion; 
had never received clotting factor concentrates; had never 
received an organ transplant; had never been told that he had 
liver enzyme results higher than normal; and had never 
received hemodialysis.  He did indicate that he had injected 
drugs to get high.

A laboratory report from the Florida Department of Health 
Bureau of Laboratories dated in October 2002 shows that the 
veteran tested positive for hepatitis C.

Private outpatient treatment records from J. K. Gordon, M.D., 
dated from January 2003 to February 2003 show that the 
veteran was diagnosed with moderate chronic active hepatitis 
C.  A liver biopsy revealed inflammation of the liver, but no 
severe cirrhosis.  In his notice of disagreement dated in 
July 2004, the veteran asserted that while he had injected 
drugs to get high, he had never shared a needle.

VA outpatient treatment records dated from June 2004 to 
January 2005 shows that the veteran was followed for a 
diagnosis of hepatitis C.  Laboratory findings in January 
2005 were noted to be excellent with no evidence of liver 
disease following hepatitis C treatment.

In light of the foregoing evidence of record, while the 
veteran was diagnosed as having hepatitis C in October 2002, 
there is no competent evidence of record that relates that 
diagnosis to any event, injury, or disease in service.  A 
careful review of all VA and private medical records revealed 
no opinion linking the veteran's hepatitis C to service or to 
a risk factor therein.

Although the veteran has asserted that he has hepatitis C 
that developed as a result of exposure during his period of 
active service, the service medical records are negative of 
any such reported incident.  Similarly, there is no diagnosis 
of hepatitis C until October 2002, which is more than 18 
years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The competent evidence of record does not suggest that the 
veteran's currently-diagnosed hepatitis C was caused by his 
period of service.  Specifically, no treating physician has 
established a relationship between the veteran's current 
findings and active service.  As the evidence of record has 
not established a nexus between the events in-service and the 
presently-diagnosed hepatitis C, service connection must be 
denied.  See Hickson, 12 Vet. App. at 253.

Further, there is no indication that the veteran had a 
diagnosis of cirrhosis of the liver which had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection for a cirrhosis of the 
liver on a presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The Board has considered the veteran's statements in support 
of his claim that he has hepatitis C as a result of his 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As there is no competent evidence supporting the veteran's 
assertion that his current hepatitis C is related to service, 
the preponderance of the evidence is against his claim, and 
it must be denied.  The benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Bilateral Eye Disorder, Anemia, and Rheumatoid Arthritis

As a bilateral eye disorder, anemia, and rheumatoid arthritis 
are considered on the same basis, the Board will discuss them 
together.  

In the November 2003 and July 2004 VA Forms 21-4138, the 
veteran asserted that he had developed a bilateral eye 
disorder, manifested by eyesight deterioration; anemia, and 
rheumatoid arthritis, as a result of his diagnosed hepatitis 
C which he believed was the result of his period of active 
service.

The veteran's service medical records do not include any 
medical findings indicative of a bilateral eye disorder, 
anemia, or rheumatoid arthritis.  Subsequent to service, the 
veteran was diagnosed with hepatitis C in October 2002, for 
which he has been treated with medication ever since.  A VA 
outpatient treatment record dated in July 2004 shows that the 
veteran was reported to have meibomitis.

The evidence of record is completely negative for a diagnosis 
of a bilateral eye disorder, anemia, or rheumatoid arthritis 
during the veteran's period of active service.  The medical 
evidence of record of the possible manifestation of any such 
disorder was not until the veteran's assertion in 2003, 
approximately 19 years following separation from service.  As 
noted above, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson, 230 F.3d at 1333.

Further, there is no indication that the veteran had a 
diagnosis of primary anemia or arthritis which had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran's statements are without significant probative 
value in regard to the issues at hand, as he has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation. See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495. Thus, the veteran's personal belief that he has 
a current bilateral eye disorder, anemia, or rheumatoid 
arthritis that is related to service cannot serve to prove 
that he has a current disability which had its onset during 
active service or is related to any in-service disease or 
injury.

While the veteran asserts that he has a current bilateral eye 
disorder, anemia, and rheumatoid arthritis that are 
etiologically or causally associated with his diagnosed 
hepatitis C, the fact remains that the veteran is not 
service-connected for hepatitis C.  Additionally, the 
evidence has not shown that the asserted bilateral eye 
disorder, anemia, and rheumatoid arthritis are etiologically 
or causally associated with any other service-connected 
disability.  Therefore, entitlement to service connection on 
a secondary basis as proximately due to or the result of a 
service-connected disability is not warranted.  See 38 C.F.R. 
§ 3.310(a) (2007); Allen, 7 Vet. App. at 439.

In the absence of medical evidence establishing that the 
veteran currently has a bilateral eye disorder, anemia, and 
rheumatoid arthritis that are related to active service, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for the respective 
disorders.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issues.  That doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claims.  See 
Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for hepatitis C is denied.

Service connection for a bilateral eye disorder, to include 
as secondary to hepatitis C, is denied.

Service connection for anemia, to include as secondary to 
hepatitis C, is denied.

Service connection for rheumatoid arthritis, to include as 
secondary to hepatitis C, is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a low back disorder,  costochondritis of the ribs, and a 
psychiatric disorder, to include as secondary to hepatitis C.  
Because the evidence is not sufficiently developed to allow 
for comprehensive appellate review, the appeal as to these 
issues will be remanded.

The veteran's service medical records reveal that in December 
1980, March 1981, and February 1984, he was treated for 
reported chronic low back pain.  In November 1983, he was 
treated for localized chest pain along the left ribs and 
costochondritis.  His separation report of medical 
examination dated in February 1984 shows that he was noted to 
have had costochondritis in November 1983 which had no 
complications or sequelae.  

It was also indicated that the veteran had reported personal 
and job related problems, but that he did not have a personal 
or family history of psychosis.  The associated report of 
medical history showed that the veteran had indicated that he 
had experienced pain or pressure in chest and depression or 
excessive worry.

Subsequent to service, private medical records from Hughston 
Orthopedic Clinic, P.C., dated from October 1990 to February 
1992 show treatment for a low back disorder following a work-
related injury in September 1990.  The impression included 
sciatica with findings suspicious of an L-5 radiculopathy, 
rule out herniated nucleus pulposus; and spondylolysis with 
possible minimal spondylolisthesis L5-S1, which was an old 
finding, but this accident might possibly caused it to become 
symptomatic.  

A treatment record dated in February 1992 shows that the 
veteran's low back surgery had been complicated by a bout of 
left-sided chest pain, a questionable cracked rib, or 
pneumothorax.

Private medical records from D. Bontrager, D.C., dated from 
April 1993 to September 1998 show intermittent treatment for 
a low back disorder following a September 1990 injury.  VA 
outpatient treatment records dated from June 2004 to January 
2005 show continued treatment for symptoms associated with a 
low back disorder.

VA outpatient treatment records dated in June 2004 to January 
2005 show intermittent treatment for major depression due to 
the veteran's general medical condition.  While the veteran 
has been denied service-connection for hepatitis C as a 
result of this decision, he is currently service-connected 
for other disabilities in addition to the two other issues 
currently before the Board.  As such, the foregoing diagnosis 
raises the possibility that the veteran has a psychiatric 
disorder either directly related to the depression noted in 
service or secondary to any other service-connected 
disability.

In light of the foregoing, the Board is unable to determine 
whether the veteran presently has a current low back 
disability, costochondritis of the ribs, or a psychiatric 
disorder, that was caused or aggravated by any incident of 
active service, or by a service-connected disability.  

As such, the Board finds that the veteran should be afforded 
appropriate examinations to determine the etiology of any of 
the currently asserted disorders which may be found on 
examination prior to final appellate review of the instant 
claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the Tallahassee outpatient clinic for 
the period from January 2005 to the 
present.

2.  The RO/AMC will arrange for the 
veteran to be afforded appropriate 
orthopedic and psychiatric examinations so 
as to assess the current extent, nature, 
and etiology of the veteran's asserted low 
back disorder, costochondritis of the 
ribs, and psychiatric disorder.  The 
veteran's claims file must be reviewed by 
the examiners in conjunction with 
conducting the examinations. Any studies 
deemed necessary should be performed.

The respective examiners are requested to 
opine as to whether the veteran currently 
has a current low back disorder, 
costochondritis of the ribs, or 
psychiatric disorder, and if so, whether 
any such diagnosed disability is 
etiologically related to his period of 
active service, to include the reported 
incidents as set forth above in this 
remand. 

With regard to the issue of service-
connection for a low back disorder, the 
examiner is requested to opine as to 
whether any currently-diagnosed low back 
disability is etiologically related to 
service, or whether it is entirely the 
result of an intervening post-service 
injury.  An opinion should be provided as 
to whether any such intervening incident 
aggravated a pre-existing low back 
disability that was the result of service, 
if found on examination.

With regard to the issue of service-
connection for a psychiatric disorder, the 
examiner is requested to opine as to 
whether any currently-diagnosed disability 
is etiologically related to the reported 
incidents of depression in service, or 
whether it is caused by or aggravated by 
any service-connected disability.

If such a determinations are not possible 
without resort to speculation, the 
respective examiner should so state.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.   The RO/AMC will then readjudicate the 
veteran's claims for service connection. 
If the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC). 

The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. 

He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The purposes of this remand are to obtain additional 
information and comply with all due process considerations. 
No inference should be drawn regarding the final disposition 
of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


